United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 4, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60423
                          Summary Calendar



MARWAN JWEIED ABADI, also known as Mark Abadi

                     Petitioner

     v

JOHN ASHCROFT, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                             A77 449 583
                        --------------------

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Marwan Jweied Abadi has filed a petition for review of a

final order of the Board of Immigration Appeals (“BIA”) affirming

the denial of Abadi’s motion to reopen his removal proceeding.

Abadi was ordered removed in absentia on June 1, 1999, when he

failed to appear for his removal hearing.

     Abadi argues that the BIA abused its discretion in light of

evidence that he failed to receive notice of the removal hearing.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60423
                                 -2-

He also argues that the BIA’s decision was an abuse of discretion

because the lack of notice violated his due process rights.

     We have reviewed the record and the briefs submitted by the

parties and have determined, in view of the substantial evidence

that Abadi provided the address to which notice of his removal

hearing was mailed, that the BIA did not abuse its discretion

in denying the motion to reopen.   See Lopez-Gomez v. Ashcroft,

263 F.3d 442, 444 (5th Cir. 2001); Lara v. Trominski, 216 F.3d

487, 496 (5th Cir. 2000).   Likewise, because the mailing of

notice to the last address provided by Abadi does not violate

due process, see United States v. Estrada-Trochez, 66 F.3d 733,

735-36 (5th Cir. 1995), Abadi has not shown an abuse of

discretion.   Accordingly, Abadi’s petition for review is DENIED.

     PETITION DENIED.